 Case: 2:19-cr-00223-ALM Doc #: 152 Filed: 07/22/20 Page: 1 of 4 PAGEID #: 1024



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA



     vs.                                         2:19-cr-223(8)
                                                 CHIEF JUDGE MARBLEY

RUDOLFO FRANCO-VALDEZ



                         REPORT AND RECOMMENDATION

     Defendant Rudolfo Franco-Valdez previously pleaded not guilty to
an Indictment charging him with conspiracy to commit money laundering
in violation of 18 U.S.C. § 1956(a)(1)(B)(i) (Count 1), six counts of
actual money laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i),
2 (Counts 66–67, 81–84), one count of conspiracy to possess with
intent to distribute 40 grams or more of a substance containing a
detectable amount of fentanyl and 100 kilograms or more of a substance
containing a detectable amount of marijuana in violation of 21 U.S.C.
§ 846 (Count 86), one count of possession with intent to distribute 40
grams or more of a substance containing a detectable amount of
fentanyl in violation of 21 U.S.C. § 841 (Count 88), and one count of
possession with intent to distribute 100 kilograms or more of a
substance containing a detectable amount of marijuana in violation of
21 U.S.C. § 841 (Count 89). Indictment, ECF No. 23. The United States
and defendant thereafter entered into a plea agreement, executed
pursuant to the provisions of Rule 11(c)(1)(B) of the Federal Rules of
Criminal Procedure, whereby defendant agreed to enter a plea of guilty
to Counts 81 and 86, as Count 86 relates to the fentanyl allegation.
On July 22, 2020, defendant, represented by his counsel and with the
assistance of a Spanish interpreter, participated in a change of plea
proceeding.

                                       1
 Case: 2:19-cr-00223-ALM Doc #: 152 Filed: 07/22/20 Page: 2 of 4 PAGEID #: 1025



     After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
     Defendant also consented, pursuant to 28 U.S.C. §636(b)(3), to
enter a guilty plea before a Magistrate Judge.        See United States v.
Cukaj, 25 Fed.Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept
a guilty plea with the express consent of the defendant and where no
objection to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Indictment and the consequences of his plea of guilty to Counts 81 and
86. Defendant was also addressed personally and in open court and
advised of each of the rights referred to in Rule 11 of the Federal
Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.        Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on February 20, 2020, represents the
only promises made by anyone regarding the charges against him in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
 Case: 2:19-cr-00223-ALM Doc #: 152 Filed: 07/22/20 Page: 3 of 4 PAGEID #: 1026



     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.           He
confirmed that he is pleading guilty to Counts 81 and 86 of the
Indictment because he is in fact guilty of those offenses.           The Court
concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 81
and 86 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 81 and 86 of the Indictment be accepted.        Decision on
acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.

                                       3
 Case: 2:19-cr-00223-ALM Doc #: 152 Filed: 07/22/20 Page: 4 of 4 PAGEID #: 1027



See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




July 22, 2020                                   s/ Norah McCann King
 Date                                            Norah McCann King
                                           United States Magistrate Judge
